Citation Nr: 1716192	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued for the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2015 and June 2016, this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In June 2016, the Board found a March 2015 examination opinion inadequate for adjudication purposes.  In relevant part, the examiner did not conduct diagnostic testing and the opinion rendered failed to address the lumbar spine.  As such, the claim was remanded to afford the Veteran a new VA examination.  At that time, the Board specified that:

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

While on remand, the Veteran's VA examination was cancelled in June 2016.  The rationale for the cancellation was the Veteran "failed to RSVP" after being sent an appointment letter on June 28, 2016.  See VAMC Saginaw Records.  

That said, the Veteran, by way of his representative, has asserted that he never received the June 2016 appointment letter.  See April 2017 Informal Hearing Presentation.  As support for this assertion, he cited to the claims file being negative for a copy of the appointment letter.  

In sum, the Veteran asserts not receiving proper notice and the record is negative for a physical copy of the appointment letter sent to his last known address.  Given the potential for notice not being received, and the record lacking an adequate examination opinion, the Board finds sufficient good cause to warrant a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2. Following completion of the above, the Veteran should be afforded a new VA thoracolumbar spine examination to determine the etiology of any diagnosed lumbar or thoracic back disabilities.  

Once scheduled, the RO/AOJ must obtain and then incorporate into the record a copy of the notice sent to the Veteran.  The RO/AOJ should also send a copy of the examination notice to the Veteran's representative and incorporate that documentation into the record.  The RO/AOJ must notify the Veteran that it is his responsibility to respond to all requests, report for examination and to generally cooperate in the development of the claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim.  

Upon examination, the Veteran's electronic claims file must be made available to, and pertinent documents therein reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays of the lumbar and thoracic spine.  If x-ray examination of the lumbar and thoracic spine is not felt to be indicated, the examiner should explain why.  The examiner must elicit from the Veteran, and document in the examination report, a full history of any symptoms, injuries, and treatment pertaining to his back during and since active duty service.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

a. Whether any lumbar spine disability diagnosed during the appeal period (from November 2008 to the present) is at least as likely as not (50 percent probability or higher) of service onset or otherwise related to the Veteran's active duty service.

b. A complete rationale for this opinion must be provided.  If the examiner is unable to provide the requested opinion, he or she must state why this is so.

3. The examination report must be reviewed by the RO/AOJ to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO/AOJ must implement corrective procedures.

4. After completing the above actions, and any additional development deemed necessary, the RO/AOJ should readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

